Case 13-09109        Doc 45     Filed 11/19/18     Entered 11/19/18 12:01:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 09109
         Ana S. Perez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/08/2013.

         2) The plan was confirmed on 06/12/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/12/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/29/2017.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,906.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-09109             Doc 45         Filed 11/19/18    Entered 11/19/18 12:01:31                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $31,372.35
           Less amount refunded to debtor                              $1,177.10

 NET RECEIPTS:                                                                                          $30,195.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,500.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,243.40
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,743.40

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Health Center c/o              Unsecured         100.00           NA              NA            0.00       0.00
 Advocate Ill. Masonic Physis. Group     Unsecured          45.00           NA              NA            0.00       0.00
 Advocate Medical Group                  Unsecured          25.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00      1,414.06        1,414.06      1,414.06        0.00
 AT&T Mobility II LLC                    Unsecured           0.00      1,007.16        1,007.16      1,007.16        0.00
 Banfield Pet Hospital                   Unsecured         431.00           NA              NA            0.00       0.00
 CACH LLC                                Unsecured      1,250.00            NA              NA            0.00       0.00
 CAPITAL ONE                             Unsecured         915.00           NA              NA            0.00       0.00
 CAPITAL ONE                             Unsecured         500.00           NA              NA            0.00       0.00
 Capital One Bank USA c/o                Unsecured      1,560.00            NA              NA            0.00       0.00
 Chase Bank USA NA                       Unsecured         860.00           NA              NA            0.00       0.00
 Chicago Tribune                         Unsecured          35.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance   Secured           510.00        422.76          422.76        422.76        0.00
 Commonwealth Edison Company             Unsecured         275.00        231.74          231.74        231.74        0.00
 Denovous Corporation Ltd.               Unsecured      1,840.00            NA              NA            0.00       0.00
 Diagnostic Imaging Assoc                Unsecured          15.00           NA              NA            0.00       0.00
 Gerald Wine & Craig Sabin               Unsecured         400.00           NA              NA            0.00       0.00
 Hsbc Bank                               Unsecured         530.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured           0.00        130.10          130.10        130.10        0.00
 Illinois Masonic Med.Center c/o         Unsecured          70.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      1,000.00       1,248.40        1,248.40      1,248.40        0.00
 Lake Anesthesia Associates              Unsecured         100.00           NA              NA            0.00       0.00
 MediCredit Inc                          Unsecured         350.00           NA              NA            0.00       0.00
 Midwest Imaging Professionals           Unsecured         155.00           NA              NA            0.00       0.00
 Midwest Neoped Assocates LTD            Unsecured          50.00           NA              NA            0.00       0.00
 Northwest Gen.Surgeons c/o              Unsecured          65.00           NA              NA            0.00       0.00
 Our Lady of Resurrection c/o            Unsecured         150.00           NA              NA            0.00       0.00
 Paul D Lawent                           Unsecured            NA          95.29           95.29          95.29       0.00
 Peoples Energy Corp                     Unsecured         290.00        234.24          234.24        234.24        0.00
 Pinnacle Fincial Group Inc              Unsecured      2,360.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         280.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-09109             Doc 45       Filed 11/19/18    Entered 11/19/18 12:01:31                 Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates         Unsecured      1,560.00         1,558.25      1,558.25      1,558.25         0.00
 Portfolio Recovery Associates         Unsecured         285.00          275.88        275.88        275.88         0.00
 Premier Bankcard                      Unsecured         500.00          483.37        483.37        483.37         0.00
 Quantum3 Group                        Unsecured      1,840.00         1,838.93      1,838.93      1,838.93         0.00
 Quantum3 Group                        Unsecured            NA           365.55        365.55        365.55         0.00
 Resurrection Med Grp RMC ED           Unsecured          25.00             NA            NA            0.00        0.00
 Resurrection Medical Center           Unsecured      1,100.00              NA            NA            0.00        0.00
 RM Anesthesisa LLC                    Unsecured         165.00             NA            NA            0.00        0.00
 RMC Pathology Associates              Unsecured          25.00             NA            NA            0.00        0.00
 Stanislaw Masalanka Jr. Md            Unsecured          25.00             NA            NA            0.00        0.00
 Webster Dental Care of Portage Park   Unsecured          30.00             NA            NA            0.00        0.00
 Wellington Radiology Group SC c/o     Unsecured          30.00             NA            NA            0.00        0.00
 Wells Fargo Bank                      Secured       18,500.00       16,146.12     16,146.12      16,146.12         0.00
 Wells Fargo Bank                      Secured      172,000.00      243,025.50    243,025.50            0.00        0.00
 Wicker Park Orthodontics              Unsecured      1,420.00              NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $243,025.50                $0.00                   $0.00
       Mortgage Arrearage                                     $16,146.12           $16,146.12                   $0.00
       Debt Secured by Vehicle                                     $0.00                $0.00                   $0.00
       All Other Secured                                         $422.76              $422.76                   $0.00
 TOTAL SECURED:                                              $259,594.38           $16,568.88                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                $0.00                $0.00
        Domestic Support Ongoing                                      $0.00                $0.00                $0.00
        All Other Priority                                            $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                      $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                      $8,882.97          $8,882.97                  $0.00


 Disbursements:

           Expenses of Administration                                 $4,743.40
           Disbursements to Creditors                                $25,451.85

 TOTAL DISBURSEMENTS :                                                                                $30,195.25




UST Form 101-13-FR-S (9/1/2009)
Case 13-09109        Doc 45      Filed 11/19/18     Entered 11/19/18 12:01:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
